Citation Nr: 0734776	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-28 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
rating of 30 percent.  The veteran filed a timely appeal with 
respect to that rating.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social dysfunction 
due to depression, avoidance tendencies, and frequent panic 
attacks.  The veteran also has chronic sleep impairment due 
to nightmares and difficulty establishing and maintaining 
social relationships outside of his family unit.

2.  The evidence does not demonstrate that the veteran is 
persistently suicidal or homicidal, that he manifests 
impairment in thought or communication processes, that he is 
spatially disoriented, or has other symptoms on a par with 
the level of severity exemplified in these manifestations.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March and June 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a higher rating; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Although by the very nature of this 
claim (a higher initial rating), compliant notice was 
delivered after the initial rating was established, the 
veteran did have an opportunity to present further evidence 
in his hearing in April 2007.  The AOJ subsequently 
readjudicated the claim based on all the evidence in August 
2007, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

The veteran seeks a higher initial rating for his service-
connected PTSD.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of 
atypical instances, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's disability is currently rated 30 percent.  The 
next higher rating of 50 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.
It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran has undergone two VA examinations in conjunction 
with his claim.  Also of record are outpatient clinical 
records and the hearing testimony that the veteran and his 
wife offered before the undersigned in April 2007.  On the 
whole, this evidence shows that the veteran's disability 
warrants a higher, 50 percent rating under the Schedule.  

In his November 2004 VA examination, as well as in the 
follow-up review of symptoms in December 2004, the veteran 
endorsed persistent symptoms of sleep disturbance, 
irritability, and a heightened startle response.  He also 
reported avoiding people, places, and activities and feeling 
detached from others.  He attributed his social isolation to 
feelings of depression.  The mental status examination 
revealed that his thought process was linear and logical.  
There was no looseness of association or flight of ideas.  He 
denied hallucinations and delusions.  His insight and 
judgment were fair.  

Outpatient clinical records dated from October 2004 to August 
2005 show treatment for PTSD, and particularly for symptoms 
involving sleep disturbance and depression.  The veteran is 
consistently noted to be withdrawn and anxious.  Poor 
concentration is noted occasionally.  The veteran attended 
group therapy with some relief of symptoms. 

A psychological evaluation conducted in April 2007 reiterated 
these symptoms.  Sleep continued to be a problem for the 
veteran, due to increasing nightmares about combat.  His 
anxiety level was noted to be high.  He also was having 
periods of depression with mood lability and a low 
frustration tolerance.  The veteran's wife confirmed in the 
hearing that month that he was prone to outbursts for minor 
frustrations, and would often lapse into crying spells.  Each 
also reported that he no longer attended social functions 
because he could not be around people any more.  While he 
remained close with his wife and children, he no longer had 
friends outside of the family unit.  He had ceased all social 
interaction, preferring instead to go to church, and then go 
immediately home.  The veteran also described experiencing 
panic attacks several times a week, where he will feel very 
nervous as he tries to complete a task and then work himself 
up to the point where he will shut down and begin to cry.  

The veteran's July 2007 VA examination results were 
consistent with these prior records and his hearing 
testimony.  His social isolation continued, with an increase 
in his symptoms of anxiety and depression, and particularly 
with crying spells.  He was not motivated to eat or interact 
with anyone.  He continued to get little sleep.  

These symptoms more nearly approximate those contemplated in 
the 50 percent rating category, particularly as the veteran 
has significant social dysfunction due to depression, 
avoidance tendencies, and frequent panic attacks.  Because of 
this, he has difficulty establishing and maintaining social 
relationships outside of his family unit.  The higher, 50 
percent rating is warranted.  

The evidence does not demonstrate that the veteran has 
experienced symptoms on par with the level of severity 
contemplated in the 70 and 100 percent rating categories.  He 
is not persistently suicidal or homicidal.  Nor does he 
manifest any impairment in thought or communication 
processes; to the contrary, he communicates well and has been 
judged to be of sound mind.  He is not spatially disoriented.  
While mild memory impairment has been noted, he has not 
forgotten the names of close relatives, his own occupation, 
or his own name.  Thus, the facts do not support a rating 
higher than 50 percent.  

 
	
(CONTINUED ON NEXT PAGE)
ORDER

A 50 percent rating for PTSD is granted, subject to 
regulations applicable to the payment of monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


